Citation Nr: 1716505	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-03 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to May 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Originally, the Veteran was the claimant.  However, he died during the course of the appeal, and his surviving spouse has been substituted in as the claimant.  In February 2017, she and her son provided testimony during a hearing before the undersigned Veterans Law Judge.  At the hearing, the record was held open to permit the appellant an opportunity to obtain and submit additional evidence.  However, this period has expired without additional evidence being submitted to the record.

The undersigned found at the time of the February 2017 hearing that this appeal should be advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran (and now his surviving spouse) alleges that he was exposed to herbicides while he was stationed at Kadena Air Base in Okinawa, Japan.  Service personnel records show that he was there with the 137th Ord Co from July 1959 to December 1960.  He has stated, in essence, that as a supply clerk there, he had to open cans of Agent Orange and put it into sprayers.  

The Board notes that diabetes mellitus and ischemic heart disease are presumptively related to herbicide exposure, but that stroke, or cerebrovascular accident, is not.  See 38 C.F.R. § 3.309(e), including Note 2.  

The VA Adjudication Procedure Manual has been modified over the course of the appeal and now provides procedures for verification of exposure to herbicides in locations other than the Republic of Vietnam or its environs, the Demilitarized Zone in Korea, Thailand, or Johnston Island.  See M21-1, Part IV, Subpart iii, Chapter 1, Section H, 7(a) (November 21, 2016).  Currently, the M21-1 provides that, if the Veteran alleges exposure to herbicides in a location like Japan, he should be asked for the approximate dates, location, and nature of the alleged exposure.  If this information is received (which, in essence, it already has been), VA should "send an email with the dates, location, and circumstances of claimed herbicide exposure to Compensation Service and request a review of DoD's [Department of Defense's] inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Compensation Service's review does not confirm that herbicides were used as alleged, and if sufficient information to permit a search by the Joint Services Records Research Center (JSRRC) has been provided, the case should be referred "to the RO JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist." 

To date, this action has not been taken.  Additionally, if the evidence shows that it is at least as likely as not (a probability of at least 50 percent) that the Veteran was exposed to herbicides in Okinawa, a VA medical opinion should be obtained on the matter of whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's strokes were related to such exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please comply with procedures for verification of exposure to herbicides in locations other than the Republic of Vietnam or its environs; the Demilitarized Zone in Korea; Thailand; or Johnston Island.  See M21-1, Part IV, Subpart iii, Chapter 1, Section H, 7(a) (November 21, 2016):
  
a. The Veteran, who is now deceased, was with the 137th Ord Co in Okinawa, Japan, from July 1959 to December 1960, and has stated that as supply clerk there, he opened cans of Agent Orange and put it into sprayers.  
b. Please furnish this description of in-service herbicide exposure to the Compensation Service via email to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used as alleged.  
c. If the Compensation Service's review does not confirm that herbicides were used as alleged, the case should be referred to the RO JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

2.  Thereafter, if it appears that it is at least as likely as not (a probability of at least 50 percent) that the Veteran was exposed to herbicides at Kadena Air Base in Okinawa, Japan, a VA medical opinion should be obtained on the matter of whether it is at least as likely as not (a probability of at least 50 percent) that his strokes, or cerebrovascular accidents, were related to such herbicide exposure.  The claims folder must be available for review by the examiner in conjunction with the examination. 

The examiner should furnish detailed reasons for the opinion.  The reasoning should not merely be that stroke is not on the list of diseases presumptive to herbicide exposure.  Instead, a complete rationale must be provided for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the appellant and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

